IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JEFFREY TILLMAN,                     :   No. 91 MAP 2016
                                     :
                 Appellant           :   Appeal from Appeal from the Order of
                                     :   the Commonwealth Court at 808 CD
                                     :   2016, dated May 25, 2016
           v.                        :
                                     :
                                     :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS, TREVOR WINGARD,         :
JOHN WETZEL,                         :
                                     :
                 Appellees           :

JEFFREY TILLMAN,                     :   No. 92 MAP 2016
                                     :
                 Appellant           :   Appeal from the Order of the
                                     :   Commonwealth at 868 CD 2016, dated
                                     :   June 2, 2016
           v.                        :
                                     :
                                     :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS,                         :
                                     :
                 Appellee            :


                                 ORDER


PER CURIAM
     AND NOW, this 22nd day of August, 2017, the orders of the Commonwealth

Court are AFFIRMED.